Citation Nr: 1752973	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-03 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Army from September 1979 to May 1990.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The case was remanded in March and August 2015 for additional development.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantial gainful employment. 


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.3, 4.16 (b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The duty to notify has been met. See June 2010VCAA letter. The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, Social Security Administration records, and VA treatment records have been obtained, to the extent available.  The Veteran had VA examinations in conjunction with his claim and the development completed reflects substantial compliance with the Board's March and August 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Legal Criteria and Analysis

It is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service- connected disabilities "shall be rated totally disabled."  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16 (a).  However, when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis may still be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R§  4.16 (b).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§  3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a). 

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage." Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).

In the present case, the Veteran's service-connected disabilities do not meet the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16 (a).  His service-connected disabilities consist of hypertension, tinnitus, right knee arthritis and instability, and left hip bursitis, which have a combined rating of 50 percent prior to April 1, 2011.  The highest rated single disability during this period was right knee arthritis, which was rated 30 percent disabling; however, this rating was reduced to 10 percent as of April 1, 2011, which resulted in the reduction of the combined rating to 30 percent.  See Rating Decision - Codesheet received May 2014.  Thus, due to the ratings in effect throughout the appeal, the claim may only be considered on an extra-schedular basis.  See 38 C.F.R. § 4.16 (b).  

Significantly, the Court has held that the Board has no power to award a TDIU under 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service for consideration of an "extraschedular rating" under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  As a consequence of the Board's August 2015 remand, the matter was referred to the Acting Director of Compensation and Pension, who made a decision in April 2016 that denied entitlement to an extraschedular TDIU. 

The Board is not bound by the Acting Director's adverse determination regarding extraschedular entitlement to a TDIU.  See Wages v. McDonald, 27 Vet. App. 233, 236(2015) (finding that the Director's decision denying or awarding an extraschedular rating is in essence the de facto decision of the agency of original jurisdiction and, as such, is no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and the Board's standard of review).  Since the Acting Director has adjudicated the issue, the Board is now free to make its own determination.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).

The Veteran's last place of employment was a furniture company where his job title was Supply Support Material Handler.  The responsibilities included operating a tug with multiple trailers, fork lifts, and pallet jacks, and being able to fill in for other employees that were absent.  The job description included being able to lift 40 pounds repetitively and physically being able to walk, lift, and climb into lifts and tugs repetitively.  Correspondence from the company's human resources department shows that the Veteran failed a drug test because it was positive for hydrocodone, which his physician prescribed.  The physician, therefore, was sent a job description of the Veteran's duties and was asked to opine on his ability to perform his job safely.  In the May 2010 response, the physician indicated that the Veteran was unable to perform his job safely when taking hydrocodone because he could not operate a tug with multiple trailers, fork lifts, or pallet jacks.  See Third Party Correspondence received in June 2010.  

Information from his employer shows that he took leave under the Family Medical Leave Act (FMLA) due to back and knee pain toward the end of his employment.  See Third Party Correspondence received July 2010.  

The Veteran worked for this company since March 1992.  He had a high school diploma but no college or other education or special training.  See VA 21-8940 Veterans Application for Increased compensation Based on Individual Unemployability received July 2010.

A June 2010 statement from the Veteran indicates that his physician put him on hydrocodone to treat his right knee pain.  He last worked in May 2010 and he had been unable to find other employment since.  He reported that no one would hire him due to the medication he was taking.  See VA 21-4138 Statement in Support of Claim received June 2010 and July 2010, and Form 9 received January 2013.

There are various statements and opinions of record that suggest that the Veteran was capable of working and while some of his disabilities may impact his ability to work they did not preclude him from obtaining and substantial gainful employment.

On August 2010 VA examination for hypertension, the clinician noted that the disability's impact on occupational activities was lack of stamina and weakness or fatigue.  See Medical Treatment record - Government Facility received September 2010.

A disability benefits statement from the Veteran's physician dated in October 2010 states that the prognosis for returning to work was fair and that the medical obstacle for a return to work was required opiate pain medication.  See Medical Treatment record - Government Facility received November 2010.  

On August 2012 VA examination, the clinician opined that the knee disability did not impact the Veteran's ability to work, but also noted that the Veteran was not working and had retired in 2009.  See VA Examination received in April 2012.  

On November 2013 VA examination, the Veteran complained of hip discomfort and denied flare-ups.  The examiner indicated that it did not impact the Veteran's ability to work.  See VA Examination received in November 2013.

In May 2015, the VA examiner for tinnitus stated that it did not render the Veteran incapable of communicating in any environment and would not affect employment ability.  See page 1 of CAPRI records received May 2015.  

The May 2015 VA hypertension examination report notes that the Veteran believed that his hypertension could impact his employment when his blood pressure is high.  See C&P Exams received May 2015.

The May 2015 VA examiner also opined that it is less likely than not that the Veteran's service-connected disabilities either singularly or in combination rendered him unable to secure or follow substantial gainful employment consistent with his education and occupational experience.  The clinician stated that the Veteran would have a more difficult time with physical activity due to pain in his hips and knees; however, he should be able to obtain sedentary work that would be suitable with his disabilities.  The examiner added that employers are becoming more flexible on providing suitable job descriptions so a veteran can work.  See C&P Exams received May 2015.

It is clear from the evidence that at least some of the Veteran's service-connected disabilities would interfere with his ability to work, but the question before the Board is whether these disabilities would preclude him from obtaining and maintaining substantial gainful employment.  The Board may not reject a Veteran's claim without producing evidence, as distinguished from mere conjecture, that he can perform work that would produce sufficient income to be other than marginal.  Beaty v. Brown, 6 Vet App 532, 537 (1994).

The May 2015 examiner opined that the Veteran would be able to perform sedentary work.  The Board notes that while the Veteran's past employment has included physical work, his last position also included the development of supervisory skills that are compatible with sedentary employment.  In additional to the physical aspects of the job, his key responsibilities included assisting in the training of new hires and existing employees, assisting the Continuous Improvement Department in various tasks, working with supervisors and coaches to identify training needs and improvement opportunities, providing working leadership in support of the Material Conveyance Supervisor in case of absenteeism by the supervisor, assisting in assuring 5S processes and safety rules were followed in the area, and assuring check lists for fork lifts and tugs were being completed and submitted.  See Third Party Correspondence received in June 2010.  In light of these duties and responsibilities, the Veteran has work experience and skills that are amendable to sedentary employment.

Other key components to the Veteran's work history appear to be his ability to perform physical labor and the operation of equipment and machinery.  Information contained in Social Security Administration records and from his previous employer show the Veteran's job involved a lot of walking, standing, climbing, stooping, crouching, and frequently lifting 25 pounds.  See Medical Treatment Records - Furnished by SSA received August 2010 and Third Party Correspondence received in 2014.  The October 2010 statement from his physician indicated that the Veteran was precluded from bending, stooping, crawling, or jumping.  See Medical Treatment record - Government Facility received November 2010.  

The Veteran's medical records show he has additional disabilities in his low back, shoulder, and cervical spine that are not service-connected that interfere with his ability to perform physical labor.  See SSA/SSI Letter received August 2010, Medical Treatment record - Government Facility received November 2010, and CAPRI records received April 2015.  However, the evidence does not show that absent these disabilities the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.

On May 2010 VA knee examination, the Veteran reported having severe weekly flare-ups that lasted for hours that were precipitated by extreme walking.  He was limited to standing for 15 to 30 minutes and walking a 1/4 of a mile.  He always walked with a cane and used a brace.  See Medical Treatment record - Government Facility received September 2010.

On April 2012 VA examination, the Veteran reported that his knee pain was exacerbated by walking, especially climbing stairs, and standing.  He could walk the length of a football field before he had weakness in his legs.  See VA Examiantion received in April 2012.  

On May 2015 VA examination, he reported having daily knee pain.  He had daily flare-ups with pain that were 9/10 in severity and lasted 30 to 40 minutes, which was when his medication kicked in.  He was also unable to drive without cruise control due to his knee pain.  Regarding his hip, he could not walk very far without flare-ups, which were likely to occur after walking a 1/2 mile.  See C&P Exam received in May 2015.

Even with the physical limitations stemming from his service-connected disabilities, the evidence indicates they are not shown to be of sufficient severity to preclude substantial gainful employment. 

Although the Veteran's past employment included physical requirements, he did not lose his job due to an inability to perform the physical aspects of the job; instead, he lost it due to the use of his prescribed medication.  An August 2011 treatment records shows the Veteran reported that he never missed work due to his disability and that his former employer let him go because his VA physician would not sign a statement that stated the Veteran could work on his medication.  See CAPRI records received April 2015 and Medical Treatment Records - Furnished by SSA received August 2010.

He does appear to have taken leave under FMLA toward the end of his employment, but it was due to the combined effect of his knee and back.

The primary reason that is shown for the loss of his job was the use of opiates to treat his pain and the Board is cognizant of the fact that the Veteran's physician stated that the required use of hydrocodone was an obstacle to returning to work.  The fact that the Veteran continues to take opiates for his pain shows the obstacle remains in place.  However, although the physician's checked off the statement that indicated the Veteran could not perform his job safely when taking hydrocodone, he clarified the statement in a written notation that the restriction was in the operation of tugs with multiple trailers, fork lifts, and pallet jacks.  See Third Party Correspondence received in June 2010.  Thus, the use of the medication only prevented him from operating equipment, not the other aspects of his job.  In fact, the Veteran reported that he had daily pain flare-ups that dissipated 30 to 40 minutes after taking his medication.  See May 2015 C&P Exam.  Therefore, his medication appears to have aided in his ability to perform the physical aspects of his job by reducing his pain.

With regard to the Veteran's assertion that he is unable to obtain employment due to the required use of opiates, the fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994). 

In short, the evidence tends to show that the service-connected disabilities to not preclude obtaining and maintaining substantial gainful employment.  Although his medication prohibits him from operating machinery and equipment, the Veteran, with some difficulty, is able to physical and mental acts required by employment.  

In light of the foregoing, the preponderance of the evidence of record does not establish that the Veteran's service-connected disabilities, when considered individually or in combination, preclude obtaining and maintaining substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating on an extra-schedular basis is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§  4.3; Gilbert, supra.


ORDER

A TDIU rating is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


